DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evancha (US 2019/0111318) in view of Orady (US 2020/0047031).
Regarding claim 4, Evancha teaches a method for controlling an exercise machine using a video workout program, the method comprising: encoding, remotely from the exercise machine, exercise machine control commands into a stream of a video to create the video workout program [0045]; decoding, locally to the exercise machine, the stream of the video to access the exercise machine control commands [0073]; displaying, locally to the exercise machine, the video; and controlling, locally to the exercise machine, one or more moveable members of the exercise machine using the exercise machine control commands [0045,0073].
Evancha is silent as to the location of the exercise machine commands, and does not specifically disclose the exercise machine control commands being encoded into a subtitle stream of the video.  Orady teaches a method for controlling an exercise machine wherein exercise machine control commands are encoded into a subtitle stream of a video [0061].  It would have been obvious to one of 
Regarding claim 13, Evancha teaches the exercise machine control commands are configured to control one or more of: a speed of the one or more moveable members of the exercise machine; an incline percentage of the one or more moveable members of the exercise machine; or a resistance of the one or more moveable members of the exercise machine [0045].

Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evancha (US 2019/0111318) in view of Orady (US 2020/0047031) as applied to claim 4 above, and further in view of Bailly (US 2016/0346609).
	Regarding claim 5, Evancha is silent as to the data format of the control commands, and does not specifically disclose the exercise machine control commands are encoded as comma separated values (CSVs).  Bailly teaches an exercise method comprising encoding data as comma separated values (CSVs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Evancha by encoding the control commands as CSVs in order to provide a suitable form of data encoding for the purposes taught by Evancha.
	Regarding claim 6, modified Evancha teaches the CSVs further include workout data associated with a workout depicted in the video of the video workout program [0073].
	Regarding claim 7, modified Evancha teaches the workout data includes one or more of: a target revolutions per minute (RPM) for the workout [0032]; a target watts for the workout [0050]; a target heart rate zone for the workout; a target heart rate for the workout [0032]; a current number of seconds since a start of the workout; and a workout state of the workout, the workout state including a warmup state, an in- workout state, or a cooldown state [0060].

	Regarding claim 9, Evancha teaches capturing, remotely from the exercise machine, the video depicting the workout [0043].
	Regarding claim 10, Evancha teaches the encoding of the exercise machine control commands into the subtitle stream of the video is performed subsequent to the capturing of the video ([0077] “during the exercise class, and/or after the exercise class has been completed”).
	Regarding claim 11, Evancha teaches the encoding of the exercise machine control commands into the subtitle stream of the video is performed synchronously with the capturing of the video ([0077] “during the exercise class, and/or after the exercise class has been completed”).
	Regarding claim 12, Evancha teaches transmitting the video workout program from a location remote from the exercise machine to a location local to the exercise machine in a live broadcast to enable: the decoding, displaying, and controlling to occur during the trainer performing the workout at the location remote from the exercise machine; and performance of the workout on the exercise machine by a user at the location local to the exercise machine that mimics the trainer performing the workout at the location remote from the exercise machine [0043].

Allowable Subject Matter
Claims 1-3 and 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by independent and that the actual heart rate of the user is not trending toward the current programmed heart rate zone by at least a threshold heart rate trend rate”.  While the cited references disclose adjusting machine parameter to maintain a programmed heart rate zone (see e.g. Evancha US 2019/0111318 at [0050], Lagree US 20150360083 at [0083], Brown US 20170274248 at [0034]), the cited prior art does not disclose determining that the actual heart rate of the user is not trending toward the current programmed heart rate zone by at least a threshold heart rate trend rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784